DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 has been amended to include the new limitation “wherein the surface layer contains a copolymer of the composition.”  However, it is unclear what the Applicant defines as the composition.  Claim 8 recites, “wherein the coating liquid contains a composition which contains resin particles containing fluorine atoms, a charge transport compound having 2 or more polymerizable functional groups, a compound represented by General Formula (1)…and a resin having a structure represented by General Formula (2) and a structure represented by General Formula (3).”  It would appear that the copolymer comprises the reaction product of the polymerizable charge transport compound and the monomer of General Formula (1) based on the chemistry of claim 8.  However, the “composition” is recited to include all 

Response to Arguments
	The Arguments presented by the Applicant in the Reply filed 02/10/2021 have been considered and are otherwise persuasive in overcoming the applied prior art.  The Examiner agrees that Doi does not teach a monomer according to General Formula (1) wherein R2 represents an alkyl group having 3 carbon atoms.  Furthermore, the Applicant has shown sufficiently unexpected results deriving from limiting R2 3 carbon atoms to establish an unexpected improvement when taken in concert with the other elements of pending claim 8.  For all of these reasons the Applicant’s arguments are deemed persuasive in overcoming the previously applied prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/29/2021